On further consideration of the "Petition for Extraordinary Relief’ referred to in this Court’s Memorandum Opinion and Order dated March 16, 1973, it appearing that the convening authority has completed his review of the record of petitioner’s trial and a copy of his action thereon together with a certificate attesting receipt of said record by the Clerk of the United States Navy Court of Military Review, have been filed in this Court pursuant to the above-mentioned Memorandum Opinion and Order, it is, by the Court, this 3d day of April 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed as moot. This action is without prejudice to the right of petitioner to reassert the issue before said Court of Military Review and this Court, if deemed necessary and appropriate.